Dear Ms. McMillian:
You have asked this office to advise whether the provisions of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., prohibit you from serving as an elected Justice of the Peace in Ward 1, Tensas Parish, while at the same time operating a non-emergency medical transportation business under the terms of a social services contract with the Department of Health and Hospitals, which is funded by the Medicaid Program.1
We mention at the outset that the provisions of state law governing dual officeholding and dual employment have no application in this matter. The dual officeholding provisions contemplate the concurrent holding of elective office,appointive office, and employment, as those terms are defined by La.R.S. 42:62. Specifically here, a contractual position is not considered a ". . . job compensated on a salary or per diem basis" and does not constitute a position of employment as defined by La.R.S. 42:62(3). Accordingly, this contractual position would not be subject to the dual officeholding prohibitions.
Thus, it is the opinion of this office that the dual officeholding provisions are inapplicable in this matter, and are irrelevant to a determination of whether or not you may enter into a contractual relationship with DHH while at the same time holding elective office as justice of the peace. *Page 2 
As a justice of the peace, you are governed by the Code of Judicial Conduct and are within the jurisdiction of the Judiciary Commission. Thus, for a final determination relative to your question, please contact Mr. Timothy F. Averill, Judicial Administrator, 400 Royal Street, Suite 1190, New Orleans, LA, 70130, phone 504-310-2550.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 Regarding non-emergency medical transportation, the provisions of La.R.S. 46:2621, et seq., establish the Louisiana Medical Assistance Trust Fund, which allows the Department of Health and Hospitals, through the Medicaid Program, to pay medical transportation providers to transport Medicaid recipients to medical facilities for non-emergency medical care.